DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  The examiner suggests inserting “the outer” before “sleeve” (see line 6), deleting “and” (see line 7), and deleting “circumferential sleeve” (see line 12) since “outer sleeve” follows the phrase.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16, 19-22, 25-26 and 28 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Marold (US 9,528,772 B2).
	Regarding claim 13, Marold discloses a fixed bed arrangement formed as an insert (thermal sheet module, 3) for a reactor for catalytic conversion of reaction media, comprising: an outer sleeve; a receiving chamber (interspaces, 24) that extends in an axial direction within the outer sleeve, and through which the reaction media flow during reactor operation, for receiving a catalyst material, that sleeve being arranged between a first and a second axial end and, regarding a circumferential side, surrounding the receiving chamber; and a heat exchanger arrangement (30) having a fluid flow path for a temperature control fluid for removing and supplying heat, the fluid flow path being spatially separated from the receiving chamber (24), wherein the circumferential sleeve outer sleeve is at least partly formed by the heat exchanger arrangement (30) (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
	Regarding claim 14, Marold discloses a fixed bed arrangement wherein the insert is a hanging insert (see figures 1-9).
	Regarding claim 15, Marold discloses a fixed bed arrangement further comprising a flexible connection line (4, 4a, 4b, 4c, 5, 5a, 5b, 5c) to the fluid flow path at least at an axial end of the insert (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
	Regarding claim 16, Marold discloses a fixed bed arrangement wherein the flexible connection line is at a hanging end of the insert (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
Regarding claim 19, Marold discloses a fixed bed arrangement wherein the heat exchanger arrangement includes at least one first heat exchanger plate (thermal sheet, 21) (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
Regarding claim 20, Marold discloses a fixed bed arrangement wherein the at least one first heat danger plate is made of thermal plate (21) (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
	Regarding claim 21, Marold discloses a fixed bed arrangement wherein the heat exchanger arrangement includes at least one second heat exchanger plate, wherein the first and the second heat exchanger plates each form at least one region of the outer sleeve, since the heat exchanger plates (thermal sheets, 21) form passages (51, 52, 53) (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
	Regarding claim 22, Marold disclose a fixed bed arrangement wherein the at least one second heat exchanger plate which is arranged parallel to the at least one first heat exchanger plate, since the heat exchanger plates (thermal sheets, 21) form passages (51, 52, 53) (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
	Regarding claim 25, Marold discloses a reactor for the catalytic conversion of reaction media, comprising: a pressure chamber (head condenser (1) and outer cover (2)) for receiving reaction media; and a fixed bed arrangement according to claim 13 that is inserted into the pressure chamber (head condenser (1) and outer cover (2)) (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
	Regarding claim 26, Marold discloses a reactor further comprising a device for hanging in the fixed bed arrangement (see figures 1-9).
Regarding claim 28, Marold discloses a reactor including a medium flow path, along which a reaction medium flows during reactor operation, that has a first section (interspaces, 24) running through the receiving chamber of the fixed bed arrangement (30) and a second section running between the outer sleeve of the fixed bed arrangement (30) and a wall of the pressure chamber (head condenser (1) and outer cover (2)) (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
Claim(s) 13 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rizzi et al. (US 8,673,230 B2).
	Regarding claim 13, Rizzi et al. discloses a fixed bed arrangement formed as an insert (plates, 11) for a reactor for catalytic conversion of reaction media, comprising: an outer sleeve (heat exchanger plate (11) substantially made up of a box-shaped, flattened body, with an internal chamber through which flows a heating or cooling fluid); a receiving chamber that extends in an axial direction within the outer sleeve, and through which the reaction media flow during reactor operation, for receiving a catalyst material, that sleeve being arranged between a first and a second axial end and, regarding a circumferential side, surrounding the receiving chamber; and a heat exchanger arrangement (10) having a fluid flow path for a temperature control fluid for removing and supplying heat, the fluid flow path being spatially separated from the receiving chamber, wherein the circumferential sleeve outer sleeve is at least partly formed, by the heat exchanger arrangement (10) (see Abstract; figures 1-9 and column 3, line 65 through column 6, line 54).
Regarding claim 25, Rizzi et al. discloses a reactor (1) for the catalytic conversion of reaction media, comprising: a pressure chamber (2) for receiving reaction media; and a fixed bed arrangement according to claim 13 that is inserted into the pressure chamber (2) (see Abstract; figures 1-9 and column 3, line 65 through column 6, line 54).
	Regarding claim 26, Rizzi et al. discloses a reactor (1) further comprising a device for hanging in the fixed bed arrangement (see figures 1-9).
Regarding claim 27, Rizzi et al. discloses a reactor (1) wherein the device for hanging the fixed bed arrangement includes a support ring (40) (see Abstract; figures 1-9 and column 3, line 65 through column 6, line 54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marold (US 9,528,772 B2) as applied to claim 13 above, and further in view of Klaus-Dieter (EP 995,491 B1).
	Regarding claim 17, Marold fails to discloses a fixed bed arrangement further comprising a sieve arranged so as to limit a first axial end of the insert.
	Klaus-Dieter discloses a fixed bed arrangement further comprising a sieve (screen base, 10) arranged so as to limit a first axial end of the insert (plate heat exchanger, 2) (see Abstract; figures 1-3 and claims 1-4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marold with the teaching of Klaus-Dieter resulting in in order to prevent hot spots.
	Regarding claim 18, the combined teachings of Marold and Klaus-Dieter fail to discloses a fixed bed arrangement wherein the sieve is movable relative to the insert.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to the sieve is movable relative to the insert, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP 2144.04 (V-C)).
Claim9s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marold (US 9,528,772 B2) as applied to claim 21 above, and further in view of Taplan et al. (US 9,170,026 B2).
	Regarding claims 23-24, Marold fails to disclose a fixed bed arrangement wherein the first and the second heat exchanger plates are connected to one another in a medium-tight manner; and wherein the first and the second heat exchanger plates are connected by a U-profile.
	Taplan et al. discloses that in order to hold the layer and plate arrangement of the heating element together in a combined unit and in order to avoid damage to the edge regions, a surrounding metal frame formed as a U profile can be disposed on the layer and plate arrangement, this frame gripping the layer and plate arrangement at least at the edge region from the side facing the first spatial region to the side facing the second spatial region (see column 2, lines 45-57) resulting in a first and a second heat exchanger plates are connected to one another in a medium-tight manner by a U-profile.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marold with the teaching of Taplan et al. resulting in a fixed bed arrangement wherein the first and the second heat exchanger plates are connected to one another in a medium-tight manner; and wherein the first and the second heat exchanger plates are connected by a U-profile in order the hold the heat exchanger plates securely together and to protect the edges of the heat exchanger plates (see Taplan et al. column 2, lines 45-57).
Claim(s) 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marold (US 9,528,772 B2).
	Regarding claim 29, Marold fails to discloses a reactor wherein a ratio from a surface area FE of a cut surface of the insert running perpendicular to the axial direction and a surface area FD of a cut surface of the pressure chamber running perpendicular to the axial direction, V=FE/FD, satisfies the condition V<2/π.
	It would have been an obvious matter of design choice to have a reactor wherein a ratio from a surface area FE of a cut surface of the insert running perpendicular to the axial direction and a surface area FD of a cut surface of the pressure chamber running perpendicular to the axial direction, V=FE/FD, satisfies the condition V<2/π., since applicant has not disclosed that having a reactor wherein a ratio from a surface area FE of a cut surface of the insert running perpendicular to the axial direction and a surface area FD of a cut surface of the pressure chamber running perpendicular to the axial direction, V=FE/FD, satisfies the condition V<2/π. solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a reactor wherein a ratio from a surface area FE of a cut surface of the insert running perpendicular to the axial direction and a surface area FD of a cut surface of the pressure chamber running perpendicular to the axial direction, V=FE/FD, satisfies the condition V<2/π..
	Regarding claims 30-32, Marold fails to discloses a reactor wherein the ratio satisfies the condition V<0.5; wherein the ratio satisfies the condition V<0.4; and wherein the ratio satisfies the condition V<0.3.
	It would have been an obvious matter of design choice to have a reactor wherein the ratio satisfies the condition V<0.5; wherein the ratio satisfies the condition V<0.4; and wherein the ratio satisfies the condition V<0.3, since applicant has not disclosed that having a reactor wherein the ratio satisfies the condition V<0.5; wherein the ratio satisfies the condition V<0.4; and wherein the ratio satisfies the condition V<0.3 solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a reactor wherein the ratio satisfies the condition V<0.5; wherein the ratio satisfies the condition V<0.4; and wherein the ratio satisfies the condition V<0.3.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzi et al. (US 8,673,230 B2) as applied to claim 25 above, and further in view of Muenger (US 3,825,501).
	Regarding claim 33, Rizzi et al. fails to explicitly discuses a reactor wherein the reactor is configured for catalytic methanation of a gas mixture having hydrogen and carbon dioxide.
	Muenger discloses a catalyst filled fixed bed water-gas shift converter (1) comprising a vertical pressure vessel (2) with an upper heat exchanger (3) and a lower heat exchanger (4) (see Abstract; figure 1 and column 6, line 7 through column 8, line 32) capable of methanation (see column 3, lines 5-19).
 	It would have been an obvious matter of design choice to have the reactor is configured for catalytic methanation of a gas mixture having hydrogen and carbon dioxide, since applicant has not disclosed that having the reactor is configured for catalytic methanation of a gas mixture having hydrogen and carbon dioxide solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the reactor is configured for catalytic methanation of a gas mixture having hydrogen and carbon dioxide.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 15, 2022, with respect to the objection of the drawings, the objection of claim 29, and the 112(b) rejection of claim 13 have been fully considered and are persuasive.  The objection of the drawings, the objection of claim 29, and the 112(b) rejection of claim 13 have been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive.
	Regarding claim 13, the applicant argues that Marold fails to disclose the improvement of the outer sleeve that wherein the outer sleeve is at least partially formed by the exchanger.
	The Office disagrees.
	Marold disclose a thermal sheet module (heat exchanger) having thermal sheets with individual passages (51, 52, 53) connected to feed and discharge lines (4a, 4b, 4c) and (5a, 5b, 5c) of the media (see figures 5-9 and column 2, line 15 through column 5, line 48). The thermal sheets connect to the feed and discharge lines such that the outer sleeve is at least partly formed by the heat exchanger, through the feed and discharge lines.
	Regarding claim 13, the applicant argues that Rizzi et al. fails to disclose the improvement of the outer sleeve that wherein the outer sleeve is at least partially formed by the exchanger.
Rizzi et al. discloses a heat exchanger (10) having an outer sleeve (heat exchanger plate (11) substantially made up of a box-shaped, flattened body, with an internal chamber through which flows a heating or cooling fluid) connected pipes (14) (see figures 1-2 and column 3, line65 through column 4, line 50) such that the outer sleeve is at least partly formed by the heat exchanger, through pipes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774